                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


AMAZON.COM, INC., and AMAZON DATA
SERVICES, INC.,

   Plaintiffs,

                       v.                              Case No. 1:20 Civ. 484

WDC HOLDINGS LLC dba NORTHSTAR
COMMERCIAL PARTNERS; BRIAN
WATSON; STERLING NCP FF, LLC;
MANASSAS NCP FF, LLC; NSIPI
ADMINISTRATIVE MANAGER; NOVA WPC
LLC; WHITE PEAKS CAPITAL LLC;
VILLANOVA TRUST; CARLETON NELSON;
CASEY KIRSCHNER; ALLCORE
DEVELOPMENT LLC; FINBRIT HOLDINGS
LLC; CHESHIRE VENTURES LLC; JOHN
DOES 1-20,

   Defendants.



                       NOTICE OF FILING OF MOTION TO SEAL

       Pursuant to Local Civil Rule 5, Defendants Carleton Nelson and Cheshire Ventures LLC

hereby respectfully submit this Notice of Filing of Motion To Seal. Parties and non-parties may

submit memoranda in support or in opposition to Defendant Carleton Nelson’s Motion for Leave

To File Documents Under Seal, filed concurrently herewith, within seven (7) days, and may

designate all or part of such memoranda as confidential. If no objection is filed within seven (7)

days, the Court may treat the motion as uncontested.

       Moreover, because the material sought to be sealed has been designated as confidential

and/or attorneys’ eyes only by Plaintiffs Amazon.com, Inc., and Amazon Data Services, Inc.

(collectively, “Amazon”), Amazon is hereby notified of its obligation to file a response to this
motion complying with Local Civil Rule 5(C)(2), (3), and (4), along with a proposed order,

pursuant to Local Civil Rule 5(C).

Dated: October 9, 2020                          Respectfully submitted,

                                                              /s/
                                                Eric R. Nitz (Va. Bar No. 82471)
                                                MOLOLAMKEN LLP
                                                The Watergate, Suite 500
                                                600 New Hampshire Avenue, N.W.
                                                Washington, D.C. 20037
                                                (202) 556-2021 (telephone)
                                                (202) 536-2021 (facsimile)
                                                enitz@mololamken.com

                                                Justin V. Shur (admitted pro hac vice)
                                                Caleb Hayes-Deats (admitted pro hac vice)
                                                MOLOLAMKEN LLP
                                                The Watergate, Suite 500
                                                600 New Hampshire Avenue, N.W.
                                                Washington, D.C. 20037
                                                (202) 556-2000 (telephone)
                                                (202) 556-2001 (facsimile)
                                                jshur@mololamken.com
                                                chayes-deats@mololamken.com

                                                Jennifer E. Fischell (admitted pro hac vice)
                                                MOLOLAMKEN LLP
                                                430 Park Avenue
                                                New York, New York 10022
                                                (212) 607-8174 (telephone)
                                                (212) 607-8161 (fax)
                                                jfischell@mololamken.com

                                                Counsel for Defendants Carleton Nelson
                                                and Cheshire Ventures LLC




                                            2
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system. On October 9, 2020, I will further send the document

and a notification of such filing (NEF) to the following parties by e-mail:

Travis Stuart Andrews (Va. Bar No. 90520)            Jeffrey R. Hamlin (Va. Bar No. 46932)
Luke Michael Sullivan (Va. Bar No. 92553)            George R. Calhoun
Elizabeth P. Papez                                   James Trusty
Patrick F. Stokes                                    IFRAH PLLC
Claudia M. Barrett                                   jhamlin@ifrahlaw.com
GIBSON DUNN & CRUTCHER LLP                           george@ifrahlaw.com
tandrews@gibsondunn.com                              jtrusty@ifrahlaw.com
lsullivan@gibsondunn.com
epapez@gibsondunn.com                                Counsel for Defendants Brian Watson and
pstokes@gibsondunn.com                               WDC Holdings LLC
cbarrett@gibsondunn.com
                                                     Scott Jeffrey Pivnick (Va. Bar No. 48022)
Counsel for Plaintiffs                               Edward T. Kang
                                                     Kelley C. Barnaby
                                                     ALSTON & BIRD LLP
                                                     scott.pivnick@alston.com
                                                     edward.kang@alston.com
                                                     kelley.barnaby@alston.com

                                                     Counsel for Defendant Casey Kirschner


Dated: October 9, 2020                                             /s/
                                                     Eric R. Nitz (Va. Bar No. 82471)
                                                     MOLOLAMKEN LLP
                                                     The Watergate, Suite 500
                                                     600 New Hampshire Avenue, N.W.
                                                     Washington, D.C. 20037
                                                     (202) 556-2021 (telephone)
                                                     (202) 536-2021 (facsimile)
                                                     enitz@mololamken.com

                                                     Counsel for Defendants Carleton Nelson
                                                     and Cheshire Ventures LLC
